ORDER

PER CURIAM.
Marchellor Hackney (“Movant”) appeals from the denial of his motion for post-conviction relief pursuant to Rule 24.035 after an evidentiary hearing. Movant sought to vacate his convictions following guilty pleas to charges of murder in the second degree, armed criminal action, burglary in the second degree, stealing over $750, and possession of a controlled substance. Movant claimed that he received ineffective assistance of counsel in connection with his guilty pleas. The motion court denied these claims after an eviden-tiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).